DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman [US 2012/0262685 A1] in view of Lee et al. [US 2009/0039292 A1].

Regarding claims 1, 13 and 17, Zimmerman discloses a method of operating an illuminator (Figs. 13 and 14), comprising: 
directing a radiation beam to the illuminator comprising slit fingers (as shown in Figs. 3-10); 
sensing a first value of each of the slit fingers prior to a first exposure operation on a first workpiece (paragraphs [0095] and [0096]); 
sensing a second value of each of the slit fingers subsequent to the first exposure operation (paragraphs [0095] and [0096]); 
determining a shifting value of the respective slit finger based on a difference between the first value and the second value (paragraphs [0088] and [0090] teaches the difference between values); 
causing the respective slit finger to move according to the shifting value to form a light slit from the radiation beam; and exposing a second workpiece using the light slit (paragraphs [0088]-[0101], see also Figs. 13 and 14).

Zimmerman does not teach the value sensed is a temperature value of each of the slit fingers.
However, Zimmerman discloses measuring and correcting the uniformity of the illumination slit between substrates of a single lot is desirable because system movement, heat generation, and vibrations may have caused the uniformity of the illumination slit to change (paragraph [0095]). As such, Lee et al. discloses an exposure apparatus wherein temperature sensors TS (see FIG. 9) are attached to the aperture members 21-1 and 21-2, the reflective optical elements 22-1 and 22-2, the iris adjusters 35, the DMDs 41-1 to 41-8, etc. such that temperatures 
Therefore, it would have been obvious to one of ordinary skill in the art to provide a temperature sensor/temperature control on each of the slit members, as taught by Lee et al. in the system of Zimmerman because such a modification provides an exposure device capable of creating fine patterns on an object precisely (paragraph [0028] of Lee et al.).

Regarding claims 2, 3, 14, 18 and 19, Zimmerman discloses further comprising directing the radiation beam through a reticle comprising a pattern to thereby form an exposure pattern based on the pattern, further comprising projecting the exposure pattern onto the first or second workpiece through a lens (as shown in Figs. 1-3, see also paragraphs [0095] and [0096]).

Regarding claims 4 and 20, Zimmerman discloses wherein causing the respective slit finger to move by the shifting value comprises moving the respective slit finger into or out of intersection with the radiation beam (paragraphs [0088]-[0101], see also Figs. 13 and 14).

Regarding claims 5 and 6, Zimmerman in view of Lee et al. discloses wherein determining a shifting value of the respective slit finger comprises determining the shifting value related to an average temperature value and wherein the average temperature value is obtained by averaging temperature measurements on different portions of each of the slit fingers (paragraphs [0090]-[0097] of Zimmerman and paragraphs [0082]-[0086] of Lee et al.).

Regarding claims 7-12, 15 and 16, Zimmerman in view of Lee et al. discloses wherein the shifting value is proportional to the temperature difference (paragraph [0070]-[0075] of Zimmerman), wherein determining a shifting value of the respective slit finger based on the temperature difference further comprises determining the shifting value based on an intensity profile of the light slit, further comprising determining whether a uniformity of the light slit complies with a criterion prior to exposing the second workpiece using the light slit (paragraph [0067]-[0068] of Zimmerman), wherein sensing a first temperature value and a second temperature value of each of the slit fingers comprises sensing the first or second temperature value at a tip portion of the slit fingers (paragraph [0075] of Zimmerman), wherein determining a shifting value of the respective slit finger comprises determining the shifting value according to a current position of each of the slit fingers, wherein the shifting value of the respective slit finger is determined further based on a shifting coefficient, further comprising obtaining positions of the slit fingers (paragraphs [0088]-[0101], see also Figs. 13 and 14 of Zimmerman and paragraphs [0082]-[0086] of Lee et al.).

Response to Arguments

Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.
Applicant argues that the applied references does not teach the newly amended limitations of claims 1, 13 and 17, such as “sensing a first temperature value of each of the slit fingers prior to a first exposure operation on a first workpiece," "sensing a second temperature value of each of the slit fingers subsequent to the first exposure operation" and "determining a 
The Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, Zimmerman is relied upon to disclose a uniformity correction system includes fingers that move into and out of intersection with a beam so as to correct an intensity of respective portions of the radiation beam, wherein the fingers are individually controlled to modify the intensity of the illumination slit in order to achieve a target uniformity (Abstract, paragraph [0068]), wherein each substrate in the lot is exposed with an independently controlled uniform illumination slit (paragraph [0091]. Lee et al. is relied upon to disclose providing a temperature sensor for each aperture member (as shown in Fig. 9) such that adjustments can be made independently of one another (paragraph [0083]). As such, the combination of Zimmerman and Lee et al. would have suggested to one of ordinary skill in the art “sensing a first temperature value of each of the slit fingers prior to a first exposure operation 
As such Applicant’s arguments are not persuasive and the rejection under 35 USC § 103 is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882